—Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: We reject the contention of defendant that *988County Court improperly admitted into evidence testimony that he was in possession of $417 at the time of his arrest. That evidence was relevant to the issue whether defendant, charged with criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]), possessed cocaine with the intent to sell it (see, People v Strunkey, 221 AD2d 387, lv denied 87 NY2d 925; People v Orta, 184 AD2d 1052, 1054-1055). Defendant’s further contention that the prosecutor improperly commented on that evidence during summation is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review the issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
There is no merit to defendant’s contention that the court erred in failing to direct the People to disclose the identity of the confidential informant. "Although the testimony of the informant was material, defendant failed to establish any weakness in the People’s case or that the issue of identification was a close one so as to entitle him to disclosure (see, People v Pena, 37 NY2d 642; People v Goggins, 34 NY2d 163, cert denied 419 US 1012)” (People v Ingram, 217 AD2d 986, 986-987).
In our view, the sentence of 121/2 to 25 years imposed upon defendant’s conviction of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree is unduly harsh. We therefore as a matter of discretion in the interest of justice reduce defendant’s sentence on counts one and two of the indictment to concurrent indeterminate terms of incarceration of 41/2 to 9 years. (Appeal from Judgment of Oneida County Court, Merrell, J.—Criminal Sale Controlled Substance, 3rd Degree.) Present—Denman, P. J., Green, Pine, Callahan and Boehm, JJ.